DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim s 1-2, 4-6,  8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), as evident by Braskem “I am Green Polyethylene".
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Sekisui discloses a method of making a foam, the method comprising: creating a blend comprising 96% (and more) of a polyolefin, such as polyethylene (PE)  made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16, less than 3% of a nucleating agent; mixing a physical blowing agent with the blend to form a mixture; and expanding the mixture to make the foam. See example 1.  In example 1, a biobased  low density polyethylene (HDPE) HD7255LSL from Braskem is used as a biobased HDPE.  Such polyethylene is a sugarcane base polyethylene with a minimum bio-based content of 94 %.  See Braskem.  Since the HDPE is the only polymer compound in the blend, and the other components comprise a small portion of the blend, the foam inherently contains the amounts of biocomponents  that correspond to the claimed. 
In illustrative example 1, the disclosed blend comprises 100 parts of the polyolefin and 1 part of nucleating masterbatch, i.e., a compositions that contains about 99.01% of the polyolefin, or the amounts that is patentably indistinguishable from the claimed 99%, or at the very least makes the claimed limitation of 99% polyolefin obvious.  
The reference further discloses that the density of the foams may be as low as 0.09 g/cm3 or about 5.6 lb/ft3. [0033].
Possibility of adding of a virgin petroleum based polymer is discussed in [0021].  
The Sekisui reference further expressly discloses that a  biobased polyethylene can be a low density polyethylene (LDPE) [0023], and as evident from Braskem, such LDPE are commercially available since 2014. 
In illustrative example 1, a chemical foaming agent masterbatch is disclosed as a nucleating agent  and butane is disclosed as a physical blowing agent (from which disclosure isobutene is at least obvious). 
Sekisui does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a functional compound that slows down migration of alkane blowing agents and prevent collapse of foams. See, col. 2, lines 33-42. Glycerol monostearate is further disclosed as known antiaging compound for extruded polyolefin based compositions, See, Dieckmann, entire document.  Both Dieckmann and McIntyre disclose addition of the glycerol monostearate in the amounts such as 1-2 %.  Thus, Blends of Sekisui (and containing 1 part of nucleating masterbatch) as modified by the teachings of Dieckmann or McIntyre, further makes the claimed blend containing from 96 to 99 % of the polyolefin obvious given the amounts of the nucleating agent and common amounts of glycerol monostearate. 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Sekisui would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as per discussion above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), further in combination with JP 2013/155225 to Toray Ind., (hereinafter ”Toray”), as evident from Braskem “I am Green Polyethylene".
The disclosures of Sekisui, and Brackem is discussed above. 
Sekisui  expressly discloses suitability of  addition of nucleating agents, but does not address specific nucleating agents (except in illustrative examples).  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been obvious as use of functional equivalents with reasonable expectation of success. 
In addition, Toray discloses suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Thus, using well known nucleating agents or known functional additives in blends of Sikesui would have been obvious with reasonable expectation of success and obtaining blends with properties consistent with properties  expected to be achieved by addition of known functional additives. 


Claim s 1-2, 4-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/155225 to Toray Ind., (hereinafter ”Toray”)  in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), and in combination with Braskem “I am Green Polyethylene".
The rejection stands as per reasons of record.
Specifically, as previously discussed, Toray discloses a method of making a foam, the method comprising: creating a blend comprising a polyolefin made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16; mixing a blowing agent with the blend to form a mixture; and expanding the mixture to make the foam.  See the entire document, illustrative example 4, using  a bio-based  high density polyethylene (HDPE) SHC7260 derived from sugarcane and containing minimum of 94 % biobase.   The foam inherently over 90 % biocontent as determined by ASTM D6866-16.  The foam exhibit density of  and has a density of 109 kg/m3, or about 7 pounds per cubic foot.
The reference expressly discloses suitability of adding a  nucleating agent, in the amounts of as low as 0.2 %.  See [0015].  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been obvious as use of functional equivalents with reasonable expectation of success. 
Among suitable blowing agents, isobutene is expressly disclosed in [0028]. 
Toray does not expressly disclose what kind of biopolyethylene are suitable for his invention, and discloses both HDPE and LDPE in illustrative examples, thus implying that all known biopolyethylenes are suitable for its invention.   As evident from Braskem, LDPE with biobase content above 94 % are commercially available since 2014. 
Toray further expressly discloses that  the blends may further comprise a petroleum based polyolefin.  See, for example [0010] for disclosure of suitable petroleum-based polyolefins.  See also illustrative examples in which examples virgin  petroleum-based polyolefin are used.
The reference further discloses addition of  a chemical foaming agent which inherently acts as a nucleating agent.  The disclosed amounts of such additives make the blend comprising the additive and  bio-based polyolefin the claimed amounts of the bio-based polyolefin at least obvious. 
Suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Toray does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a functional compound that slows down migration of alkane blowing agents and prevent collapse of foams. See, col. 2, lines 33-42. Glycerol monostearate is further disclosed as known antiaging compound for extruded polyolefin based compositions, See, Dieckmann, entire document. 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Toray would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
Adding of components in such order as to first obtain a blend of biobase polyethylene, a nucleating agent and an ageing modifier would have been obvious since any order of adding such non-reactive component to the blend would have been obvious as per existing case law in the absence of showing of unexpected results that can be specifically attributed to the claimed order of adding components.

Response to Arguments
Applicant's arguments filed 4-12-2022 have been fully considered but they are not persuasive. The applicants argue that .Sekisui fails to disclose
Sekisui fails to disclose a blend comprising 96% to 99% of a polyolefin made from sugarcane ethanol with a minimum biocontent of 94%. 
This is not so.  Sekisui expressly discloses compositions in which renewable polyolefin is the only components, and, as discussed above, such compositions comprise blends with the claimed biocontent.
The applicants further state that foams of illustrative examples 2-6 have higher than claimed density and lower bicontent than the claimed biocontent %.  The example 1, as argued by the applicants, does not disclose the claimed foams of the claimed density and does not disclose blends of the claimed biocontent.  The examiner agrees that foams of illustrative example 1 of Sekisui exhibit higher than claimed density, however, its appears that the claims biocontent is met by the illustrative example 1.   The examiner is not quite sure how  example 1 of Sekisui that discloses blends “starting with 100 parts HDPE to 1 part foaming agent, resulting in a mixture of greater that 99% of a polyolefin having a high biocontent” (and specifically 94 % biocontent) fails meet the claim limitation of foams having 90-99% bioccontent, especially in view of  the limitations of the instant claim 1 that polyolefin with 94% biocontent may be used and all other components of the blend are introduced in the amounts similar to the claimed amounts.   
The foams of illustrative example1, as discussed above, exhibit higher than claimed density.  
However,  the examiner never alleged that any of the illustrative examples anticipate the claimed invention.  Rather the rejection states that the claimed invention would have been obvious based on the overall disclosure of Sekisui (in combination with other cited references.)
And, as discussed above and in the previous office actions, foams corresponding to the claimed are within the purview of the Sekisui reference and, as such, would have been obvious from the disclosure of Sekisui ( in combination with the disclosures of the cited secondary references).
The applicants argue that foams exhibiting lower density, such as 11 g/cm3 are shown in comparative examples that comprise polyethylene with 0 % biocontent and all examples that  utilize polyethylene with high biocontent exhibit higher densities.
Once again the applicants concentrate of illustrative embodiments only and fail to  turn their attention to the overall or broad teachings of Sekisui.  The expressed teachings of Sekisui discloses densities of foams as low as 0.09 g/cm3 ([0033}) and that is the disclosure relied upon by the examiner in the rejection. 
The applicants further state that they “disagrees with the statement that example 4 of Sekisui inherently contains the amounts of biocomponents that correspond to the claimed.”
The examiner did not rely on example 4 in the rejection based on Sekisui.  However, as discussed above, the examiner believes that example 1 is fully based on high biocontent  polyolefin. 
Further discussion by the applicants of illustrative examples of Sekisui is repeating the same point that none of the illustrative examples anticipate the claimed foams having the claimed biocontent in combination with the claimed density.   This arguments has been addressed above as well as in the previous office actions.  The teachings of the reference are not  limited  to illustrative examples.  Other teachings provided by the reference may be equally relied upon.  See discussion and citation of pertinent caselaw in the previous office action.
The applicants argue that “Sekisui teaches away from utilizing high biocontent in favor of utilizing petroleum- derived polyethylene-based resins. Reading Sekisui one skilled in the art would not have arrived at the present claims. The reason is that the skilled person also understands from the disclosure of Sekisui that preparing a foam with a lower density than the foam of Example 1 but an equally high biocontent is accompanied by technical difficulties. The polyethylene resin used for preparing the foam of Example 1 had a melt tension of only 0.6 cN (see Sekisui, last column of Table 2) although a melt tension of 1.1 to 4.7 cN would be desired. Melt tensions lower than 1 cN are considered disadvantageous for bubble formation (see paragraph [0028] of Sekisui).”
However, Sekisui expressly discloses that melt tension of biobased polyethylene suitable for the invention is from 0.3 cN to 5 cN as in [0028] of Sekisui.  A person skilled in the art would be able to easily recognize, based on the data in illustrative examples and discussion in [0028] that melt tension is a variable governing influencing foam density and appearance, and thus, chose high biocomponent polyethylene with suitable melt tension to obtain foams of desired density, appearance and other properties consistent with the properties of the underlying biobased polyethylene. 
The applicants further argue that the “disclosure of Sekisui does not teach a skilled person how to prepare a foam comprising an aging modifier and having a combination of a high biocontent and a low density. In fact, it suggests the addition of significant amounts of petroleum-based resin material to plant- derived resin material for improving foaming properties and thus teaches away from the subject matter of present claim 1.” 
As discussed above, Sekisui also discloses that biobased polyethylenes with melt tension as high as 5 cN are suitable for the invention.  Sekisui, as discussed in the previous office action expressly state that  “The polyethylene-based resin foam sheet may further contain 1000 parts by mass or less of the petroleum-derived polyethylene-based resin with respect to 100 parts by mass of the plant-derived polyethylene-based resin.” (Emphasis added).  The Sekisui reference expressly discloses the petroleum-derived polyethylene-based resin is a optional component.  It further disclose illustrative example 1 not containing  any of the petroleum-derived polyethylene-based resin as part of its invention.
Guided by the teachings of the entire document and the disclosure of Sekisui that expressly discloses that foams could be obtained with only biobased polyethylene as the polymer components, expressed disclosure that suitable biobased polyethylene could have a wide range of melt tension and discussion that melt tension influences foam properties, including ability to obtain foams of different density, an ordinary artisan would be able to arrive to the claimed invention to obtain foams with a set of desired properties.  At the very least, it would have been obvious to try to obtain foams of lower density based on biobased polyethylenes only to achieve certain properties of the foams in view of expressed teachings of Sekisui as discussed above and expressly disclosing that foams with densities as low as 0.09 g/cm3 are within the purview of Sekisui reference. 
See also discussion in the previous office action. 
	It is further expressly noted on the record that the applicants disclose a method for obtaining biobased foams with high biocontent  that is substantially similar to the method as disclosed in the  instant application.  The process disclosed in Fig.1 of the instant application is similar to what Sekisui is using to obtain its foams.  
All other arguments presented by the applicants with respect to the rejection of dependent claims and rejection of claims based on Toray are substantially similar to the arguments with respect to the rejection of claims based on Sekisui and such arguments have been answered above and in the previous office action. 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ